Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-5 of the instant application in the reply filed on 4-15-2022 is acknowledged.  Applicant traversed on the grounds that there would not be a serious search burden, the examiner respectfully disagrees. The restriction dated 2/15/2022 provided evidence of the serious search burden for CPC’s B23K 26/359 and B01F 33/054 of the different inventions.  Applicant provided no evidence to counter this assertion and thus has not proven there would not be a serious search burden and therefore, the restriction of 2/15/2022 is maintained.
The requirement is still deemed proper and is therefore made FINAL.

Examiner’s Note
The examiner is amenable to an interview.

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.  The examiner respectfully believes that the limitations of the claims from 9/28/2022 of the instant application are still read on by the prior art of US20170008793A1 Bankaitis, US20190129093A1 Li,  and US10882143B2 Kumkar for the following reasons and thus the rejections of 6/29/2022 stand:
. 
Regarding the applicant’s arguments that “Bankaitis wants to avoid the feature that "a chain-like periodic pattern of material modifications is formed"” is not persuasive because the examiner believes that Bankaitis does not try to avoid that feature, rather, the primary reference is merely stating how their laser is used. 

Regarding the applicant’s arguments that Bankaitis and Li do not show "two partial beams... sufficient to modifying a material of the workpiece so that a chain-like periodic pattern of material modifications is formed", the examiner respectfully points out fig. 4 of Bankaitis in the 103 rejection of claim 1 from the non-final rejection of 6/29/2022 which is also left herein.  The examiner believes this shows the claim language of the instant application that "two partial beams... sufficient to modifying a material of the workpiece so that a chain-like periodic pattern of material modifications is formed".  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


    PNG
    media_image1.png
    648
    711
    media_image1.png
    Greyscale


In response to applicant's argument that “to modify Bankaitis with Li would destroy the intended purpose of Bankaitis”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Furthermore, the examiner believes that Bankaitis does not try to avoid that feature, rather, the primary reference is merely stating how their laser is used.
Furthermore, the examiner wishes to point out that the amendment of 9/28/2022 for claim(s) 24 which includes “wherein each of the chain-like periodic pattern is surrounded by a compression zone” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.  Claim 24 is examined herein.

Applicant’s arguments, filed 9/28/2022, with respect to 35 U.S.C 112(b) for claims 1 and 4 have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 6/29/2022 have been withdrawn because the claims were amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170008793A1 Bankaitis (hereinafter “Bankaitis”) in view of US20190129093A1 Li (hereinafter “Li”). 
Regarding claim 1, Bankaitis teaches, except where struck through, A method for preparing a workpiece for separation (abstract), comprising: providing a workpiece (substrate 1) that is transparent for light (par. 72) of a pulsed laser beam (laser beam 2); splitting the pulsed laser beam into two partial beams (fig. 4 below teaches two sets of beams); directing the two partial beams onto a surface of the workpiece (1a the surface of the substrate) incident at different angles to a normal of the surface (incidence direction par. 83) and superimposed on one another inside the workpiece such that the partial beams interfere with one another (see fig 4 below) to form a sequence of intensity maxima inside the workpiece (focal line 2b and induced absorption 2c), the sequence of intensity maxima being lined up one after another along an overlapping area of the two partial beams (see fig. 4 below), the intensity maxima modifying a material of the workpiece (par. 69 teaches ablation which is a form of modifying a material) .  Bankaitis does not teach so that a chain-like periodic pattern of material modifications is formed; and moving the workpiece and the two partial beams relative to one another such that the multitude of chain-like periodic patterns are produced along a separation line.  Li teaches, so that a chain-like periodic pattern (contour line 170 fig. 2) of material modifications is formed (par. 170 and 172); and moving the workpiece and the two partial beams relative to one another such that the multitude of chain-like periodic patterns are produced (par. 170 teaches the formation of a contour line 170 in the transparent workpiece 160, which may be formed by translating a pulsed laser beam 12 relative to the transparent workpiece in a translation direction 101) along a separation line (desired line of separation 165 fig. 2).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bankaitis reference, such that so that a chain-like periodic pattern of material modifications is formed; and moving the workpiece and the two partial beams relative to one another such that the multitude of chain-like periodic patterns are produced along a separation line, as suggested and taught by Li, for the purpose of providing an advantageous means to establish a path for crack propagation for separation of the transparent workpiece 160 into separate portions along the contour line 170 (par. 171).

    PNG
    media_image1.png
    648
    711
    media_image1.png
    Greyscale

Regarding claim 2, Bankaitis teaches, wherein the step of splitting the pulsed laser beam into two partial beams comprises directing the pulsed laser beam through an optical system (optical assembly 6; par. 70).  

Regarding claim 3, Bankaitis teaches, wherein the two partial beams comprise a first partial beam that is a Bessel beam (par. 98 This embodiment utilizes an axicon lens element in an optical lens assembly to create a region of high aspect ratio taper-free microchannel using ultra-short (picoseconds or femtosecond duration) Bessel beams) generated using an axicon (par. 83 teaches optical assembly 6 as an axicon lens) and a second partial beam that is superimposed with the first partial beam in the area in which the first partial beam forms a line focus (par. 83; focal line 2b of axicon 9).  

Regarding claim 4, Bankaitis does not teach wherein the second partial beam is shaped in the form of a Gaussian beam.  Li teaches, wherein the second partial beam is shaped in the form of a Gaussian beam (par. 324 to 326 teaches a hybrid Gauss-Bessel beam wherein one beam is of a Bessel distribution and the other beam is of a Gaussian distribution;  figs. 4C, 13A-16A, and 19A; 4D, 13B, 14B, 14C, 15B, 16B, 16C, and 19B) .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bankaitis reference, to include wherein the second partial beam is shaped in the form of a Gaussian beam, as suggested and taught by Li, for the purpose of providing an advantageous beam that effectively combines the Bessel laser beam BLB portion and the Gaussian laser beam GLB portion together to form a hybrid beam 620 in which a majority of the hybrid beam 620 is “diffraction-free” (par. 324).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170008793A1 Bankaitis (hereinafter “Bankaitis”) in view of US20190129093A1 Li (hereinafter “Li”) in view of US10882143B2 hereinafter Kumkar
Regarding claim 5, Bankaitis and Li do not teach teaches, wherein the step of splitting the pulsed laser beam comprises splitting so that intensities of the two partial beams differ by no more than a factor of 5.  Kumkar teaches, wherein the step of splitting the pulsed laser beam comprises splitting so that intensities of the two partial beams differ by no more than a factor of 5 (fig. 15 shows the intensities of the partial beams 249 and 252 as being different by a factor of at least 5 because 249 is estimated to be at 1while the 252 is at 0.2; column 21 lines 1 to 31).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bankaitis and Li reference, such that wherein the step of splitting the pulsed laser beam comprises splitting so that intensities of the two partial beams differ by no more than a factor of 5, as suggested and taught by Kumkar, for the purpose of providing an advantageous way for a superposition of azimuthal limited and / or ring-shaped local maxima may be given (column 21 lines 21 and 22).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170008793A1 Bankaitis (hereinafter “Bankaitis”) in view of US20190129093A1 Li (hereinafter “Li”) in view of US20190062196A1 Bui (hereinafter “Bui”).
Regarding claim 24, Bankaitis and Li do not teach wherein each of the chain-like periodic pattern is surrounded by a compression zone.  Bui teaches, wherein each of the chain-like periodic pattern is surrounded by a compression zone (par. 51 and 82 teach This rapid heating may build compressive stress in the transparent workpiece 130 on or adjacent to the contour line 110. Since the area of the heated glass surface is relatively small compared to the overall surface area of the transparent workpiece 130, the heated area cools relatively rapidly. The resultant temperature gradient induces tensile stress in the transparent workpiece 130 sufficient to propagate a crack along the contour line 110 and through the thickness of the transparent workpiece 130, resulting in full separation of the transparent workpiece 130 along the contour line 110).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bankaitis and Li references, such that wherein each of the chain-like periodic pattern is surrounded by a compression zone, as suggested and taught by Bui, for the purpose of providing the advantage that  tensile stress in the transparent workpiece 130 sufficient to propagate a crack along the contour line 110 and through the thickness of the transparent workpiece 130, resulting in full separation of the transparent workpiece 130 along the contour line 110 (par. 51).  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 MPEP 2214 (II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Assistant Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761